Fourth Court of Appeals
                                San Antonio, Texas
                                      JUDGMENT
                                    No. 04-19-00820-CV

                                   Grant R. MICHAEL,
                                         Appellant

                                             v.

                               WALTON SIGNAGE, LTD.,
                                     Appellee

                 From the 225th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2019-CI-21334
                       Honorable Angelica Jimenez, Judge Presiding

      BEFORE JUSTICE MARTINEZ, JUSTICE RIOS, AND JUSTICE RODRIGUEZ

      In accordance with this court’s opinion of this date, appellant’s motion to dismiss is
GRANTED, and this appeal is DISMISSED. Costs of appeal are taxed against Appellant Grant R.
Michael.

       SIGNED March 25, 2020.


                                              _________________________________
                                              Liza A. Rodriguez, Justice